DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 - 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 7, 9, and 14 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 14, the claim recites “an immiscible phase solution”. It is unclear as to if this solution is the same as the “immiscible phase solution of Claims 1 
Regarding Claim 2 and 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 3 and 15, the claim recites “a sample is configured to be collected in the second inner barrel”. It is unclear as to if the sample is generated/modified in some manner so that it can be collected or if the second barrel is configured to collect samples, thus rendering the claim indefinite. Examiner interprets the claim in light of the latter.
Claim 4 recites the limitation "the sample".  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets Claim 4 as dependent upon Claim 3.
Regarding Claims 9 and 20, the claim recites “ultrapure water”. It is unclear as to what level of purity is required for water to be considered “ultrapure” and what specifically has been removed from the water, thus rendering the claim indefinite.
Regarding Claims 9 and 20, the claim recites “the first inner barrel is filled with ultrapure water”. Claims 1 and 13 recite the first inner barrel “containing an aqueous solution”. It is unclear as to if the ultrapure water of Claims 9 and 20 intend to further limit the aqueous solution or forms a part of the aqueous solution, thus rendering the claim indefinite. If the intention of the claim is the former, the limitations may rise to a rejection under 112(d) if “ultrapure water” means only H2O is present as H2O alone cannot form an aqueous solution. See the 112(b) Rejection immediately above.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKelvey, Kim, Michael A. O'Connell, and Patrick R. Unwin. "Meniscus confined fabrication of multidimensional conducting polymer nanostructures with scanning electrochemical cell microscopy (SECCM)." Chemical Communications 49.29 (2013): 2986-2988.
Regarding Claim 1, McKelvey discloses a theta pipette (Figure 1) [Abstract] comprising: an outer barrel (outer barrel seen in Figure 1A) defining a cavity (inside of said outer barrel), a first inner barrel positioned within the cavity of the outer barrel (left barrel as in Figure 1) and containing an aqueous solution (the first inner barrel is capable of containing an aqueous solution; See MPEP 2114.I. and 2114.II.), wherein an electrode is inserted into the aqueous solution (electrode QECE1 is inserted into whatever solution/fluid is located in the first inner barrel) (Figure 1), and a second inner barrel positioned within the cavity of the outer barrel (right barrel as seen in Figure 1) and containing an immiscible phase solution (the second inner barrel is capable of containing an immiscible phase solution; See MPEP 2114.I. and 2114.II.), the second inner barrel positioned adjacent the first inner barrel (Figure 1).

Regarding Claim 2, as best understood, as the second inner barrel is capable of containing any solution/fluid, including perfluorodecalin, McKelvey’s pipette meets the instant claim limitations. See MPEP 2114.I. and MPEP 2114.II.
Regarding Claim 3, as best understood, the second inner barrel is capable of containing any fluid, including a sample, thus meeting the instant claim limitations. See MPEP 2114.I. and MPEP 2114.II.
Regarding Claim 8, McKelvey discloses the outer barrel has an inside diameter of approximately 100 nanometers to 1 micrometer (Figure 1A).
Regarding Claim 9, as best understood, as the first inner barrel is capable of containing any solution/fluid, including ultrapure water, McKelvey’s pipette meets the instant claim limitations. See MPEP 2114.I. and MPEP 2114.II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 13 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha-Shah, Anumita, et al. "Segmented flow sampling with push–pull theta pipettes." Analyst 141.6 (2016): 1958-1965., in further view of Ouyang et al. (US 2016/0351381)
Regarding Claim 1, Saha-Shah discloses a theta pipette, in at least Figures 1a – 1c, comprising: an outer barrel (outermost barrel as seen in Figures 1a, 1b) defining a cavity (cavity present in the outermost barrel) (Figures 1a – 1c), a first inner barrel positioned within the cavity of the outer barrel (left barrel containing sample as seen in Figure 1a) and containing an aqueous solution (the segments are aqueous; Page 1959), and a second inner barrel positioned within the cavity of the outer barrel (right barrel as seen in Figure 1a) and containing an immiscible phase solution (immiscible PFD; Page 1958), the second inner barrel positioned adjacent the first inner barrel (Figure 1a, 1b).
Saha-Shah teaches electrospraying the aqueous solution in the pipette (Page 1961), but fails to expressly disclose wherein an electrode is inserted into the aqueous solution.
Ouyang teaches inserting an electrode in a capillary so that an electrospray can be generated [0062] (Figure 1B).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include an electrode inserted into the aqueous solution for the benefit of providing the voltage required to electrospray the solution so that the solution can be analyzed by a mass spectrometer, as taught by Ouyang [0062].
Regarding Claim 2, as best understood, Saha-Shah discloses an immiscible phase solution such as perfluorodecalin (PFD) (Page 1958).
Regarding Claim 3, as best understood, Saha-Shah discloses the sample is configured to be collected in the first inner barrel (Figures 1a) (Page 1959). As the first and second inner barrels are the same (Page 1959) (Figures 1a – 1c), the second inner barrel is also capable of collecting the sample. As Saha-Shah teaches all of the structural limitations of the claims and Saha-Shah’s inner barrels are capable of collecting the samples, the instant claim limitations have been met. See MPEP 2114.I. and MPEP 2114.II.
Regarding Claim 4, as best understood, Saha-Shah discloses the sample is collected in the first inner barrel through pressure actuation (Page 1959). As the first and second inner barrels are the same (Page 1959) (Figures 1a – 1c) and both can be connected the pressure actuators (Page 1959), the second inner barrel is capable of collecting the inner barrel through pressure actuation. As Saha-Shah teaches all of the structural limitations of the claims and Saha-Shah’s inner barrels are capable of collecting the samples via pressure actuation, the instant claim limitations have been met. See MPEP 2114.I. and MPEP 2114.II.
Regarding Claim 5, Saha-Shah discloses the outer barrel includes a tip (Figure 1b), and a meniscus of the first inner barrel contacts the tip of the outer barrel (Figure 1a).
Regarding Claim 6, Saha-Shah discloses the outer barrel includes a tip (Figure 1b), and a meniscus of the second inner barrel contacts the tip of the outer barrel (Figure 1a).
Regarding Claim 7, Saha-Shah discloses the meniscus of the first inner barrel and the meniscus of the second inner barrel are configured to enable electrospray ionization of the sample when potential is applied to a mass spectrometer inlet (Page 1960).
Regarding Claim 8, Saha-Shah discloses the outer barrel has an inside diameter of approximately 100 nanometers to 1 micrometer (Figures 1b, see scale).
Regarding Claim 9, as best understood, Saha discloses the first inner barrel is filled with ultrapure water (water from Milli-Q purification system) (Page 1959).
Regarding Claim 13, Saha-Shah discloses an assembly for analyzing a sample, in at least Figures 1a – 1c and pg 1959-1960), the assembly comprising: a container for housing the sample (the sample is a solution and therefore is inherently present in a container) (Page 1959), a theta pipette (Figures 1a – 1c) comprising: an outer barrel (outermost barrel as seen in Figures 1a, 1b) defining a cavity (cavity present in the outermost barrel) (Figures 1a – 1c), a first inner barrel positioned within the cavity of the outer barrel (left barrel containing sample as seen in Figure 1a) and containing an aqueous solution (the segments are aqueous; Page 1959), and a second inner barrel positioned within the cavity of the outer barrel (right barrel as seen in Figure 1a) and containing an immiscible phase solution (immiscible PFD; Page 1958), the second inner barrel positioned adjacent the first inner barrel (Figure 1a, 1b), and a mass spectrometer (Bruker MicrOTOF mass spectrometer) (Page 1959) having an inlet (inlet) (1960), wherein the sample is transferred to the inlet of the mass spectrometer through electrospray ionization when potential (-1.5kV) is applied to a mass spectrometer inlet (Page 1958, 1960).

Ouyang teaches inserting an electrode in a capillary so that an electrospray can be generated [0062] (Figure 1B).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include an electrode inserted into the aqueous solution for the benefit of providing the voltage required to electrospray the solution so that the solution can be analyzed by a mass spectrometer, as taught by Ouyang [0062].
Regarding Claim 14, as best understood, Saha-Shah discloses an immiscible phase solution such as perfluorodecalin (PFD) (Page 1958).
Regarding Claim 15, as best understood, Saha-Shah discloses the sample is configured to be collected in the first inner barrel (Figures 1a) (Page 1959). As the first and second inner barrels are the same (Page 1959) (Figures 1a – 1c), the second inner barrel is also capable of collecting the sample. As Saha-Shah teaches all of the structural limitations of the claims and Saha-Shah’s inner barrels are capable of collecting the samples, the instant claim limitations have been met. See MPEP 2114.I. and MPEP 2114.II.
Regarding Claim 16, as best understood, Saha-Shah discloses the sample is collected in the first inner barrel through pressure actuation (Page 1959). As the first and second inner barrels are the same (Page 1959) (Figures 1a – 1c) and both can be connected the pressure actuators (Page 1959), the second inner barrel is capable of 
Regarding Claim 17, Saha-Shah discloses the outer barrel includes a tip (Figure 1b), and a meniscus of the first inner barrel contacts the tip of the outer barrel (Figure 1a).
Regarding Claim 18, Saha-Shah discloses the outer barrel includes a tip (Figure 1b), and a meniscus of the second inner barrel contacts the tip of the outer barrel (Figure 1a).
Regarding Claim 19, Saha-Shah discloses the meniscus of the first inner barrel and the meniscus of the second inner barrel are configured to enable electrospray ionization of the sample when potential is applied to a mass spectrometer inlet (Page 1960).
Regarding Claim 20, as best understood, Saha discloses the first inner barrel is filled with ultrapure water (water from Milli-Q purification system) (Page 1959).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856